 1    Warren Postman (#330869)                      Marquel Reddish (pro hac vice forthcoming)
        wdp@kellerlenkner.com                        mpr@kellerlenkner.com
 2    Jason Ethridge (pro hac vice forthcoming)     KELLER LENKNER LLC
 3     jason.ethridge@kellerlenkner.com             150 N. Riverside Plaza, Suite 4270
      KELLER LENKNER LLC                            Chicago, IL 60606
 4    1300 I Street, N.W., Suite 400E               Phone: (312) 741-5220
      Washington, DC 20005                          Facsimile: (312) 971-3502
 5    Phone: (202) 918-1123
      Facsimile: (312) 971-3502
 6

 7   Attorneys for Plaintiffs
 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
10

11   TOPDEVZ, LLC, and NOIREFY, INC.,             ) Case No. _____________
     individually and on behalf of all others     )
12
     similarly situated,                          )
                                                    CLASS ACTION COMPLAINT
13                                                )
                          Plaintiffs,             )    1. Violation of California’s Unfair
14                                                )       Competition Law
            vs.                                   )
15                                                )    2. Fraudulent Misrepresentation
16   LINKEDIN CORPORATION,                        )
                                                       3. Fraudulent Concealment
                                                  )
17                        Defendant.              )    4. Breach of Implied Duty to Perform
                                                  )       with Reasonable Care
18                                                )
                                                  )    5. Breach of Implied Covenent of Good
19                                                        Faith and Fair Dealing
                                                  )
20                                                )
                                                    DEMAND FOR JURY TRIAL
                                                  )
21

22

23

24

25

26

27

28


                                        CLASS ACTION COMPLAINT
 1                                   NATURE OF THE COMPLAINT

 2          1.       LinkedIn Corporation operates an online platform that allows individuals to

 3   monitor, maintain, and expand their professional networks. One of LinkedIn’s primary sources of

 4   revenue is charging advertisers for the opportunity to place advertisements on the LinkedIn

 5   platform. The overwhelming majority of LinkedIn advertisers are small businesses.

 6          2.       In the market for digital advertising, the extent to which ads are viewed and engaged

 7   with by an advertiser’s desired viewers, or “audience,” is deeply material to advertisers.

 8   Advertisers make their advertising decisions based on user engagement of a particular audience

 9   and typically purchase ads through an auction mechanism. The amount advertisers are willing to

10   bid for audience members to view or interact with their ads is tied directly to the quality of the

11   audience and the audience engagement that a platform can provide.

12          3.       LinkedIn generally does not allow the public or advertisers to see the precise

13   composition of the audience or level of engagement they are purchasing from LinkedIn, so

14   advertisers must instead rely on LinkedIn’s reporting about users’ interactions with advertising on

15   the platform.

16          4.       The metrics LinkedIn gives advertisers regarding the nature of its audiences and

17   user engagement are systematically distorted to benefit LinkedIn. These distortions have increased

18   the price of LinkedIn advertising for years.

19          5.       LinkedIn has misstated the performance of advertising on its platform in multiple

20   ways. For example, the company recently admitted that, for more than two years, it has been

21   overstating the amount of time users spend watching paid video advertisements, the overall number

22   of video “views,” and the number of times certain advertisements appear in front of a LinkedIn

23   user. These false representations allowed LinkedIn systematically to collect higher payments from

24   advertisers.

25          6.       But the problems with LinkedIn’s ad metrics are far broader than inaccurate data

26   about video advertising, which represents a fraction of the advertising on LinkedIn. LinkedIn also

27   has been able to inflate the price of its advertising by misreporting user activity that it knows is

28   fraudulent or otherwise does not reflect the benefit of the bargain that it struck with advertisers.


                                      CLASS ACTION COMPLAINT
 1   For example, LinkedIn routinely misreports views of advertising (known as “impressions”) and

 2   interactions with advertising (“clicks”) that LinkedIn knows are generated by fake accounts and

 3   automated “bots” rather than actual users. And LinkedIn reports clicks as legitimate even though

 4   LinkedIn can tell, through users’ behavior, the clicks were made in error and do not reflect genuine

 5   user engagement.

 6            7.      LinkedIn’s inaccurate and inflated metrics of user engagement with advertisements

 7   violate California’s prohibition on unlawful, unfair, and fraudulent business practices and have

 8   allowed LinkedIn to inflate systematically the price of advertising that customers pay to purchase

 9   ads on the LinkedIn platform.

10            8.      LinkedIn’s use of inaccurate advertising metrics also breached LinkedIn’s contract

11   with its advertisers. LinkedIn collected premium prices because it markets itself as an online

12   network that delivers ads to high quality professional audiences. Advertisers reasonably expected

13   that LinkedIn would provide accurate metrics on video views and other forms of user engagement

14   with advertisements. LinkedIn would not have been able to collect, and Plaintiffs and Class

15   members would not have paid, the same premium prices for LinkedIn advertising if LinkedIn had

16   not used false and inflated metrics to describe the nature of and engagement from its audiences.

17            9.      Plaintiffs have suffered substantial economic injury as a result of LinkedIn’s

18   violations of law. This action seeks recovery for advertisers’ monetary losses and appropriate

19   equitable relief to remedy LinkedIn’s unlawful conduct.

20                                                PARTIES

21            A.      Defendant

22            10.     Defendant LinkedIn Corporation is a corporation incorporated under the laws of

23   Delaware and headquartered at 10000 W. Maude, Sunnyvale, CA 94085.

24            11.     LinkedIn is an online network focusing on professional connections. It claims it has

25   over 722 million members in more than 200 countries and territories worldwide, including

26   executives from every Fortune 500 company.1

27

28   1
         About LinkedIn, https://about.linkedin.com/ (last accessed: November 17, 2020).


                                       CLASS ACTION COMPLAINT
                                                  2
 1           12.     LinkedIn itself has over 10,000 employees and offices worldwide.

 2           B.      Plaintiffs

 3           13.     TopDevz, LLC, (“TopDevz”) is a corporation incorporated under the laws of

 4   California and headquartered in Sacramento, California.

 5           14.     Noirefy, Inc., (“Noirefy”) is a corporation incorporated under the laws of Delaware

 6   and headquareted in Chicago, Illinois.

 7                          JURISDICTION, VENUE, AND CHOICE OF LAW

 8           15.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

 9   of 2005, 28 U.S.C. § 1332(d)(2), because Plaintiffs are pursuing a class action under Rule 23 of the

10   Federal Rules of Civil Procedure that includes claims asserted on behalf of a nationwide class

11   including citizens from states other than California. The class includes hundreds of thousands of

12   members and the amount in controversy exceeds $5 million.

13           16.     This Court has personal jurisdiction over LinkedIn because the company is

14   headquartered in California. Moreover, LinkedIn also conducted substantial business from which

15   the claims in this case arise in California and has agreed to personal jurisdiction in this Court.

16           17.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391 because

17   LinkedIn is headquartered in this judicial district, LinkedIn has engaged in substantial business

18   within this district that gives rise to the claims in this case, and the parties have agreed by contract

19   to venue in this district.

20           18.     LinkedIn’s “LinkedIn Ads Agreement” provides that it “is governed by the laws of

21   the State of California, and any action or proceeding (including those arising from non-contractual

22   disputes or claims) related to this Ads Agreement will be brought in a federal court in the Northern

23   District of California.”2

24                                   INTRADISTRICT ASSIGNMENT

25           19.     This action is properly assigned to the San Jose Division of this District under Civil

26   Local Rule 3-2(c) and (e), because LinkedIn is headquartered, and a substantial part of the events

27
     2
      LinkedIn Ads Agreement, https://www.linkedin.com/legal/sas-terms (last accessed: November
28   14, 2020).


                                       CLASS ACTION COMPLAINT
                                                  3
 1   that give rise to the claim occurred, in Santa Clara County, which is served by the San Jose Division.

 2                                             BACKGROUND

 3   A. LinkedIn Ad Campaigns
 4
             20.     LinkedIn operates an online network whose membership consists primarily of
 5
     working professionals. Professionals who use LinkedIn’s platform either visit LinkedIn’s website
 6
     on a computer or accesses the platform through LinkedIn’s mobile app on a cell phone or other
 7
     mobile device. LinkedIn’s online network allows users to publicly post all or portions of their
 8
     resumes and work history, so that users can connect with other professional contacts or potential
 9
     employers.
10
             21.     LinkedIn claims to be the world’s largest online professional network and was
11
     purchased by Microsoft Corporation in 2016 for $26 billion. LinkedIn’s platform aggregates the
12
     profile information of well over half a billion professionals, their interrelationships, their posts, and
13
     their cross-endorsements. LinkedIn’s user agreement states that the purpose of its service is to
14
     “promote economic opportunity” and provide a place for professionals “to meet, exchange ideas,
15
     learn, and find opportunities.”
16
             22.     One of LinkedIn’s primary sources of revenue is charging advertisers for the
17
     opportunity to place advertisements on the LinkedIn platform. Because advertising on LinkedIn
18
     allows businesses to target their ads to a tailored audience of engaged professionals, LinkedIn is
19
     able to charge a significant price premium above digital marketing on other social media platforms.
20
             23.     In its own advertising materials, LinkedIn tells digital marketers that its hundreds of
21
     millions of professional users “are the decision makers, influencers, and leaders of today and
22
     tomorrow – the people you want to target, all in one place.”3 LinkedIn claims that its users “are
23
     not just coming to LinkedIn in huge numbers; they’re engaging with a huge purpose . . . specifically
24
     to connect to networks, brands, and opportunities by engaging with high-quality content across the
25
     LinkedIn platform.” Id.
26
     3
      LinkedIn, The Sophisticated Marketer’s Guide to LinkedIn, at 3 (2017),
27   https://business.linkedin.com/content/dam/me/business/en-us/marketing-
     solutions/cx/2017/pdfs/Sophisticated-Marketers-Guide-to-LinkedIn-v03.12.pdf, attached as
28   Exhibit A.


                                       CLASS ACTION COMPLAINT
                                                  4
 1          24.     LinkedIn likewise claims that it “is a platform enabling sophisticated marketers to

 2   forge relationships with these professionals,” making it “the go-to content publishing platform for

 3   marketers.” Id. at 4. LinkedIn claims that marketers have the ability to “reach a quality audience

 4   in a professional context.” Id. (emphasis in original). The message to advertisers is explicit:

 5   LinkedIn’s platform allows marketers to target high-quality professional audiences.

 6          25.     The overwhelming majority of LinkedIn advertisers are small businesses. These

 7   advertisers have been willing to pay high advertising prices due to the ability to target high quality

 8   and engaged professional audiences.

 9          26.     LinkedIn currently is projected to earn $1.70 billion in U.S. ad revenue in 2020.4

10   This is an increase from the $1.39 billion in U.S. ad revenue that the company earned in 2019.

11          27.     Advertisers can place several types of paid ads on LinkedIn, including LinkedIn

12   Sponsored Content, which allows marketers to place ad content (such as written ads or video ads)

13   directly into a users’ LinkedIn feeds. The LinkedIn feed allows users to scroll through a continuous

14   stream of content-containing posts of other LinkedIn users.         Some of those posts are paid

15   advertisements, such as Sponsored Content. LinkedIn users engage with such Sponsored Content

16   by scrolling through their feed and either reading, viewing, or clicking on those advertisements.

17          28.     Sponsored Content advertisements are purchased by digital marketers through a

18   “second-price auction.” In essence, a second-price auction is an auction in which the winning

19   bidder pays $0.01 above the second highest bid in the auction. This type of auction incentivizes

20   advertisers to bid the highest amount they are willing to pay to show an ad to members of a targeted

21   audience, knowing that they will only end up paying $0.01 more than then second-price bid.

22          29.     Other types of paid LinkedIn advertisements include Text Ads (which appear in a

23   sidebar on the LinkedIn user interface as a basic textblock with a headline, next to a company logo),

24   Sponsored InMail (personalized direct messages sent to specific contacts), and Dynamic Ads (ads

25   that allow marketers to target specific audiences with personalized content).

26

27   4
       Jillian Ryan, Microsoft Reports Strong Growth for LinkedIn and Cloud Platform Azure in Q3
     2020, Business Insider, https://www.businessinsider.com/microsoft-shows-strong-growth-for-
28   linkedin-azure-in-q3-2020-10.


                                      CLASS ACTION COMPLAINT
                                                 5
 1             30.    LinkedIn tracks several metrics to assess users’ interactions and engagement with

 2   the content and advertisements on LinkedIn’s platform.

 3             31.    Advertisers on LinkedIn use these ad metrics to “grade the success of” marketing

 4   campaigns, which in turn allow advertisers to determine what kinds and how much paid advertising

 5   opportunities to purchase.5 Such metrics include “impressions,” “views,” and “clicks,” and are

 6   sometimes referred to as “reach metrics.” An “impression” means that a piece of content was

 7   loaded on the user’s interface such that it could have been viewed. A “view” means that the content

 8   was actually viewed by the users. LinkedIn video views are meant to “count” only after the user

 9   has viewed the ad on the user interface for a few seconds, not when a user merely scrolls past a

10   video that continues to play off screen. “Clicks” measures the number of users who selects an ad

11   with a mouse or other cursor (or with a finger on a touch screen device).

12             32.    LinkedIn claims that its ad metrics enable marketers purchasing Sponsored Content

13   and other types of ads to “track how well [their] posts hit the mark and fine-tune [their] strategy

14   instantly.” Id. at 26.

15             33.    In addition, LinkedIn claims that it will optimize advertisers’ campaigns to

16   maximize the number of clicks, impressions, or conversions. Marketers typically operate on a

17   daily, weekly, or monthly budget and trust LinkedIn to optimize their campaign to maximize for

18   either CPM (cost per thousand impressions) or CPC (cost per click).

19             34.    LinkedIn’s ad metrics also enable marketers to track and understand data that

20   directly affect their return on ad spend, and that directly impact the amount of money that

21   advertisers are willing to pay LinkedIn for ad campaigns. Id. at 36, 38. LinkedIn claims to give

22   advertisers “clear visibility into [their] programs’ impact throughout the purchase process.” Id. at

23   38.

24             35.    To run an advertising campaign on LinkedIn, a user creates a LinkedIn Campaign

25   Manager account, and agrees to LinkedIn’s terms. Marketers often begin by organizing various

26   LinkedIn’s metrics into what are commonly referred to as Key Performance Indicators (KPIs).

27

28   5
         Exhibit A, supra, at 5.


                                       CLASS ACTION COMPLAINT
                                                  6
 1   Typically, and at LinkedIn’s own recommendation, advertisers selected the Automated Bid feature

 2   on LinkedIn, which allows LinkedIn to set bids for the advertiser in order to maximize the KPI

 3   selected by the advertiser.

 4          36.     Although LinkedIn touts its ad metric transparency when inducing advertisers to

 5   sign up and purchase ad space on its platform, LinkedIn does not disclose the data underlying its

 6   advertising metrics.

 7          37.     In deciding whether to buy advertisements on LinkedIn and how much they are

 8   willing to pay for those advertisements, advertisers must rely on LinkedIn’s metrics regarding user

 9   engagement.

10          38.     Advertisers are willing to pay more for advertisements on a platform that receive

11   impressions from a higher quality audience—i.e., an audience actually composed of real human

12   users who are members of the group that the advertiser is trying to reach—and higher engagement

13   from that audience. Advertisers are less willing to pay for advertisements that receive impressions

14   from a lower quality audience and lower engagement from an audience.

15          39.     Advertisers are also willing to pay more for advertisements that are part of a higher

16   quality “ad inventory.” That is, in addition to preferring ads that are displayed to the correct

17   audience, advertisers care about how well a platform serves and places ads in a way that draws the

18   attention of users and produces a desired action.

19          40.     LinkedIn’s ad metrics are highly material to digital marketers, and those marketers

20   rely on LinkedIn to make sure that its metrics are accurate. Marketers rely on LinkedIn’s ad metrics

21   to shape digital marketing campaigns, and those advertisers look at the metrics provided by the

22   platform in deciding how much to bid and spend on ad campaigns. Marketing experts focus on the

23   ad metrics that align with the KPIs that match the goal of their marketing campaigns.6

24          41.     For example, a marketer looking to increase awareness of its product or service will

25   look to set bids that optimize based on CPM, because the number of impressions that an ad receives

26

27   6
       Christine Warner, Optimizing for Return on Ad Spend Using LinkedIn Metrics, Skyword, (Oct.
     29, 2019), https://www.skyword.com/contentstandard/optimizing-for-return-on-ad-spend-using-
28   linkedin-metrics/.


                                      CLASS ACTION COMPLAINT
                                                 7
 1   is tied to the potential for the ad campaign to increase awareness of the product or service.

 2          42.     For results tied to user engagement, marketers base budgets, bids, and purchasing

 3   decisions off of metrics like CPC because the number of clicks indicates how much online traffic

 4   is being driven to a particular product page or website.

 5          43.     As to videos, LinkedIn tracks video views separately, measured by views and

 6   impressions. Marketers creating video ads can thus base budgets, bids, and purchasing decisions

 7   off of metrics such as CPM or “cost-per-view” or “CPV,” depending on whether the advertiser is

 8   seeking to maximize the number of videos presented to users or whether the advertiser is seeking

 9   to maximize users’ engagement with the video content through more extended viewing of the video.

10          44.     Video views and the percentage of a video that is viewed are highly material to

11   advertisers that are marketing a more complicated product that requires more explanation. Often,

12   a video will serve as an introduction to a product and service and the marketer will the re-target

13   (send additional ads that give additional information or make an offer) to the users who watched a

14   significant portion of the video. If a marketer’s analytics on who watched the video and for how

15   long are distorted, it is likely to waste additional marketing dollars targeting those potentially fake

16   or disinterested users with more ads.

17          45.     LinkedIn video ad metrics are thus highly material to digital marketers and those

18   advertisers rely on LinkedIn to deliver information about how an ad campaign is expected to impact

19   these metrics and how ad campaigns actually perform on these metrics after the campaign is

20   launched.
            B.      LinkedIn’s Inflated Advertisement Metrics for All Forms of Advertising on Its
21                  Platform
22          46.     LinkedIn has systematically inflated ad metrics in its favor, which has enabled it to
23   overstate the quality of its audiences, the quality of its ad inventory, and the engagement from its
24   audiences. That, in turn, has allowed LinkedIn to collect an inflated price from advertisers.
25          47.     One set of metrics that LinkedIn tracked to justify the prices charged to advertisers
26   measures how users engage with video advertisement on the LinkedIn app. Two such metrics are
27   video “views,” where a user watches a video for some time on the LinkedIn feed, and video “view-
28


                                       CLASS ACTION COMPLAINT
                                                  8
 1   throughs,” where a user watches a video on their LinkedIn feed from start to finish. Both of these

 2   metrics are highly material to advertisers and therefore directly affect the amount that they will be

 3   charged for placing a video ad on LinkedIn.

 4          48.     LinkedIn has recently admitted that its video ad metrics have been inflating the

 5   amounts it charged advertisers launching ad campaigns on the LinkedIn platform.7 For example,

 6   LinkedIn has admitted that its ad metrics were logging video views from a user’s LinkedIn app

 7   even when the user merely scrolled past the video and the video was only playing off screen. In

 8   other words, advertisers were charged for a video “view” even when the user was not actually

 9   looking at the ad’s content.

10          49.     LinkedIn has admitted that this practice may have affected more than 418,000

11   advertisers for a period of over two years.8

12          50.     Advertisers contracting with LinkedIn were justified in expecting that they would

13   not be charged for video “views” or “view-throughs” where users merely scroll past a video to view

14   other content while the video ad only plays in the background. Yet LinkedIn has been charging

15   advertisers inflated advertising fees based on erroneous video ad metrics. Advertisers did not get

16   the benefit of their bargain due to LinkedIn’s erroneous ad metrics.

17          51.     LinkedIn has also been overreporting metrics related to user impressions on

18   sponsored-content ad campaigns. In other words, LinkedIn has been systematically inflating the

19   data that determines CPM-based pricing in LinkedIn’s favor.

20          52.     Advertisers had no way of knowing that LinkedIn’s ad metrics were overstating the

21   level of engagement with its video advertising and sponsored-content campaigns until November

22   12, 2020, when LinkedIn disclosed that the metrics it had been using had been incorrect. LinkedIn

23   has known that its metrics were overstating the number of video views by users since at least August

24   of 2020, and reasonably should have known this far earlier. However, LinkedIn intentionally

25
     7
       Sahil Patel, LinkedIn Finds Measurement Errors That Inflated Video and Ad Metrics, Wall St. J.
26   (Nov. 12, 2020), https://www.wsj.com/articles/linkedin-finds-measurement-errors-that-inflated-
     video-and-ad-metrics-11605228577.
27   8
       Gyanda Sachdeva, We discovered two measurement issues. Here’s how we’re making it right,
     LinkedIn Marketing Solutions Blog (Nov. 12, 2020), https://business.linkedin.com/marketing-
28   solutions/blog/linkedin-news/2020/how-we-re-working-to-improve.


                                      CLASS ACTION COMPLAINT
                                                 9
 1   concealed those inaccurate statements and continued to overstate the performance of video ads and

 2   other sponsored content ads to advertisers. LinkedIn did not fix its video viewership metrics and

 3   disclose the inaccuracy of its prior metrics until November 2020.

 4            53.   LinkedIn has been intentionally collecting an increased price from advertisers who

 5   have relied on video ad metrics and LinkedIn knew those metrics were inaccurate.

 6            54.   If LinkedIn had disclosed that actual user engagement with video advertising and

 7   other sponsored ad content was lower than its metrics suggested, advertisers would have paid a

 8   lower price to advertise on LinkedIn.

 9            55.   The problems with LinkedIn’s ad metrics are far broader than inaccurate data about

10   video advertising, which represents a fraction of the advertising on LinkedIn. LinkedIn has also

11   inflated other ad metrics on non-video advertising across its platform by reporting as legitimate a

12   massive amount of activity that reflects fraudulent accounts, automated accounts, or accidental

13   clicks. These false metrics have systematically allowed LinkedIn to collect a premium price from

14   advertisers across its platform.

15            56.   Because LinkedIn is marketed as offering an audience of authenticated

16   professionals, LinkedIn is able to collect a premium price.

17            57.   In exchange for this substantial premium, advertisers expect to get more highly

18   engaged leads from a more desirable audience than they would get on other digital marketing

19   platforms. Advertisers pay a higher price per click because LinkedIn claims to offer higher quality

20   leads.

21            58.   LinkedIn is aware that many purported impressions and clicks on its platform are

22   not attributable to actual engaged users.

23            59.   For example, LinkedIn is aware that there are numerous fraudulent accounts and

24   automated accounts (often referred to as “bots”) on its platform. These fraudulent accounts and

25   bots increase the amount of “inventory” on LinkedIn (i.e., the amount of impressions available for

26   advertisers) as well as the amount of clicks. Some bots are also designed to take further action after

27   clicking on an ad (e.g., submitting a subsequent form on the destination page). However, these

28   impressions, clicks, and subsequent activity from fraudulent accounts and bots are in fact worthless


                                        CLASS ACTION COMPLAINT
                                                   10
 1   to the business purchasing the advertisings.

 2          60.     LinkedIn also knows that many users mistakenly click on ads, but then immediately

 3   leave the page after realizing their mistake.

 4          61.     Nevertheless, investigations and studies conducted by digital marketing experts

 5   have uncovered that LinkedIn counts all of the above as legitimate instances of user engagement.

 6          62.     According to a study from the global digital agency RMG, LinkedIn’s metrics

 7   include extensive traffic generated by fraudulent accounts, bot traffic, and unchecked misclicks.9

 8   These factors systematically overstate the quality of engagement with advertising on LinkedIn and

 9   allow LinkedIn to collect an inflated price from advertisers.

10          63.     Unlike some advertising platforms such as Google, which has a process for auditing

11   non-human traffic and misclicks, LinkedIn does not allow third party analysis of advertising on its

12   platform.

13          64.     Upon information and belief, LinkedIn has known for years that fraudulent accounts

14   and misclicks overstate the quality of the audience, ad inventory, and audience engagement on its

15   platform, which in turn allows it to collect a higher price from advertisers.

16          65.     Users paying premium prices for LinkedIn ads do not reasonably expect that they

17   will be systematically charged for ads that were engaged with by fraudulent accounts and misclicks.

18   Indeed, LinkedIn claims that the use of bots or other automated fraudulent methods to access the

19   platform is a violation of LinkedIn’s User Agreement. Further, advertisers generally have no way

20   of knowing the amount of fraudulent traffic or misclicks they are paying for.

21          66.     Plaintiffs and class members were unaware, and could not reasonably have been

22   aware until only recently, that fraudulent accounts, non-human users, and accidental misclicks were

23   causing them to pay more for advertising campaigns on LinkedIn than they bargained for.

24          67.     The inflation of these advertising metrics was material to advertisers on LinkedIn,

25   as the metrics directly impact how much advertisers will pay for LinkedIn advertising and allow

26   advertisers to assess how effective their digital marketing efforts on LinkedIn were. Absent these

27
     9
      RMG, Why Your LinkedIn Marketing Campaign Isn’t Working, YouTube (Aug. 24, 2020),
28   https://www.youtube.com/watch?v=jKuyxgWuiRM.


                                       CLASS ACTION COMPLAINT
                                                  11
 1   inflated metrics, LinkedIn would not have been able to charge the same premium prices for its

 2   advertising, and each Plaintiff and Class Member would have paid less to LinkedIn as a result.

 3                              PLAINTIFF SPECIFIC ALLEGATIONS

 4            68.   TopDevz is a team of software developers, designers, project managers, and quality

 5   assurance testers that develops custom software solutions for sophisticated businesses.

 6            69.   For the past four years, TopDevz has used LinkedIn to advertise its services to

 7   potential clients using a variety of LinkedIn’s advertising methods, including Sponsored Content

 8   advertisements and videos. LinkedIn has admitted to TopDevz that it “may have over-reported

 9   some [] Sponsored Content metrics for impression and video views.”10 TopDevz did not know and

10   had no reason to know that LinkedIn’s metrics regarding the efficacy of its advertising services

11   were inflated. TopDevz reasonably relied on LinkedIn’s representations about its ad metrics

12   through the advertising process, and would not have paid the premium prices it was paying had it

13   known that LinkedIn’s advertising metrics were inflated.

14            70.   Noirefy is a diversity recruiting platform that connects underrepresented

15   professionals with career opportunities at high growth companies.

16            71.   For the past 6 months, Noirefy has used Linkedin to advertise its services to both

17   potential candidates and hiring entities using a variety of LinkedIn’s advertising methods, including

18   Sponsored Content advertisements. Noirefy did not know and had no reason to know that

19   LinkedIn’s metrics regarding the efficacy of its advertising services were inflated. Noirefy

20   reasonably relied on LinkedIn’s representations about its ad metrics through the advertising

21   process, and would not have paid the premium prices it was paying had it known that LinkedIn’s

22   advertising metrics were inflated.

23                                  CLASS ACTION ALLEGATIONS

24            72.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

25   above.

26            73.   Pursuant to Federal Rule of Civil Procedure 23(b)(3), Plaintiffs assert claims on

27
     10
       See LinkedIn, Transactional Email Message to Ashkan Rajaee (CEO of TopDevz), attached as
28   Exhibit B.


                                      CLASS ACTION COMPLAINT
                                                 12
 1   behalf of the following Class: All persons or entities who paid for the placement of advertisements

 2   on LinkedIn’s platform up to the date of the filing of this action. Excluded from the Class are

 3   Defendant, any entity in which Defendant or its corporate parent Microsoft have a controlling

 4   interest, and Defendant’s officers, directors, legal representatives, successors, and assigns. Also

 5   excluded from the Class is any judge, justice, or judicial officer presiding over this matter and the

 6   members of their immediate families and judicial staff.

 7          74.      Plaintiffs reserve the right to amend the Class definition if discovery and further

 8   investigation reveal that the Class should be expanded, divided into subclasses, or modified in any

 9   other way.

10          75.      This action has been brought and may properly be maintained as a class action as it

11   satisfies the numerosity, commonality, typicality, adequacy, and superiority requirements of Rule

12   23(b)(3). Plaintiffs seek to represent an ascertainable Class, as determining inclusion in the class

13   can be done through LinkedIn’s records.

14          76.      Although the precise number of Class members is unknown and can only be

15   determined through appropriate discovery, the proposed Class numbers at least in the hundreds of

16   thousands and is therefore so numerous that joinder of all members would be impracticable.

17          77.      Questions of law and fact common to the putative Class exist that predominate over

18   questions affecting only individual members, including:

19                a. Whether LinkedIn intentionally made material misrepresentations abouts

20                   advertising on its platform, including misrepresenting the number of “views” and

21                   “view-throughs” and “impressions” of such ads;

22                b. Whether LinkedIn intentionally made material misrepresentations about user

23                   engagement with advertisements on its platforms, including with respect to the

24                   amount of fraudulent accounts and misclicks that it knew were occurring on its

25                   platform;

26                c. Whether LinkedIn’s use of inaccurate, unaudited, and unverified ad metrics was

27                   likely to deceive members of the public and thus constituted a fraudulent business

28                   practice under California’s Unfair Competition Law (Cal. Bus. & Prof. Code §


                                      CLASS ACTION COMPLAINT
                                                 13
 1                   17200);

 2                d. Whether LinkedIn’s failure to properly audit and verify its ad metrics was unethical,

 3                   unscrupulous, or substantially injurious to ad purchasers and thus constituted an

 4                   unfair business practice under California’s Unfair Competition Law;

 5                e. Whether LinkedIn breached its contractual duty to perform competently and with

 6                   reasonable care when it reported erroneous ad metrics and failed to adequately audit

 7                   and verify those metrics; and

 8                f. Whether LinkedIn breached the implied covenant of good faith and fair dealing

 9                   when it reported erroneous ad metrics and failed to adequately audit and verify those

10                   metrics;

11          78.      Plaintiffs are members of the putative Class. The claims asserted by the Plaintiffs

12   in this action are typical of the claims of the members of the putative Class, as the claims arise from

13   the same course of conduct by the Defendant and the relief sought is common.

14          79.      Plaintiffs will fairly and adequately represent and protect the interests of the

15   members of the putative Class, as their interests are coincident with, not antagonistic to, the other

16   members of the Class.

17          80.      Plaintiffs have retained counsel competent and experienced in both unfair

18   competition claims and class action litigation.

19          81.      Certification of the Class is appropriate pursuant to Fed. R. C. P. 23(b)(3) because

20   questions of law or fact common to the respective members of the Class predominate over questions

21   of law or fact affecting only individual members. This predominance makes class litigation

22   superior to any other method available for the fair and efficient adjudication of these claims

23   including consistency of adjudications. Absent a class action it would be unlikely that many

24   members of the Class would be able to protect their own interests because the cost of litigation

25   through individual lawsuits might exceed the expected recovery.

26          82.      A class action is a superior method for the adjudication of the controversy in that it

27   will permit a large number of claims to be resolved in a single forum simultaneously, efficiently,

28   and without the unnecessary hardship that would result from the prosecution of numerous


                                       CLASS ACTION COMPLAINT
                                                  14
 1   individual actions and the duplication of discovery, effort, expense, and the burden of the courts

 2   that individual actions would create.

 3            83.      In the alternative, the Class should be certified because:

 4                  a. The prosecution of separate actions by the individual members of the proposed class

 5                     would create a risk of inconsistent adjudications, which could establish incompatible

 6                     standards of conduct for LinkedIn;

 7                  b. The prosecution of individual actions could result in adjudications, which as a

 8                     practical matter, would be dispositive of the interests of non-party class members or

 9                     which would substantially impair their ability to protect their interests; and

10                  c. LinkedIn has acted or refused to act on grounds generally applicable to the proposed

11                     Class, thereby making appropriate final and injunctive relief with respect to the

12                     members of the proposed Class as a whole.

13                                     FIRST CAUSE OF ACTION
                                         (On behalf of the Class)
14
                               CALIFORNIA UNFAIR COMPETITION LAW,
15                               CAL. BUS. & PROF. CODE § 17200, et seq.

16            84.      Plaintiffs re-allege and incorporate by reference herein all the allegations contained

17   above.

18            85.      LinkedIn violated California’s Unfair Competition Law (UCL), Cal. Bus. & Prof.

19   Code § 17200 et seq., by engaging in the unlawful, unfair, and fraudulent business acts and

20   practices alleged previously, and as further specified below.

21            86.      LinkedIn’s dissemination of inaccurate and inflated user engagement metrics is a

22   false statement of purported fact that reasonable people would have relied on, that was contrary to

23   LinkedIn’s agreements with advertisers, and that constitutes a fraudulent practice under the UCL,

24   as it is likely to deceive Class members into believing that their advertisements received greater

25   engagement than they actually did, all of which caused Class members to pay higher prices for their

26   LinkedIn advertising campaigns.

27            87.      LinkedIn’s failure to properly audit and verify the accuracy of its advertising metrics

28   and their disseminating them to Class members is unethical, unscrupulous, and substantially


                                         CLASS ACTION COMPLAINT
                                                    15
 1   injurious to the Class, and thus constitutes an unfair practice under the UCL. LinkedIn’s practice

 2   was also contrary to legislatively declared and public policies that seek to protect consumers from

 3   misleading statements, as reflected by laws like the Federal Trade Commission Act (15 U.S.C. §

 4   45), Consumers Legal Remedies Act (Cal. Civ. Code § 1750 et seq.), and California False

 5   Advertising Law (Cal Bus. & Prof. Code § 17500). LinkedIn’s deceitful conduct is not essential

 6   to its business operations, is not authorized by law, and is inconsistent with industry practice. The

 7   harm these practices caused to Plaintiffs and the Class members is substantial and outweighs their

 8   utility, if any, and is not a harm the Plaintiffs and the Class members could reasonably have avoided.

 9          88.     LinkedIn knew or reasonably should have known that its CPV metrics (for both

10   video view and view duration), CPM metrics, CPC metrics, and other advertising metrics, were

11   inaccurate and inflated. The false metrics that LinkedIn allowed to persist for years were obvious

12   errors that would have been discovered by a reasonable auditing and verification process.

13          89.     LinkedIn’s failure to correct these inaccuracies unfairly allowed LinkedIn to claim

14   that it was providing higher quality and more effective video-advertising services and marketing

15   campaign services than it actually was.

16          90.     Plaintiffs have standing to bring these claims under the UCL because they were

17   injured and lost money or property in their direct dealings with LinkedIn, including but not limited

18   to money paid for LinkedIn advertisements, as a result of LinkedIn’s fraudulent and unfair business

19   practices. Plaintiffs would not have paid as much for video-advertising services or other advertising

20   services if LinkedIn had not used inflated metrics. They have thus suffered an economic injury that

21   was caused by LinkedIn’s violation of the UCL.

22          91.     Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiffs seek injunctive relief to

23   prevent the continued use of LinkedIn’s unfair and fraudulent practices and restitution to restore to

24   the Class all money LinkedIn may have acquired by means of its fraudulent and unfair business

25   practices.

26                                 SECOND CAUSE OF ACTION
                                      (On behalf of the class)
27                              FRAUDULENT MISREPRESENTATION
28          92.     Plaintiffs re-allege and incorporate by reference herein all the allegations contained


                                      CLASS ACTION COMPLAINT
                                                 16
 1   above.

 2            93.     LinkedIn falsely represented its ad metrics.      LinkedIn knew that it had been

 3   systematically inflating ad metrics, yet it continued to collect inflated prices from advertisers based

 4   on user engagement measures that it knew were incorrect. LinkedIn’s metrics describing video

 5   “views,” “view-throughs,” and percentage views did not actually represent user engagement with

 6   an advertisement because they included playing of videos off the screen. Linked’s CPM metrics

 7   also overstated the amount of times sponsored content ads appeared on user interfaces.

 8            94.     LinkedIn also falsely represented the extent of user impressions of and “clicks” on

 9   advertisements, even though many of those impressions and clicks involved non-human traffic or

10   misclicks.     LinkedIn either knew that the impression and click figures it communicated to

11   advertisers was wrong or LinkedIn made these representations recklessly and without regard for

12   their truth.

13            95.     LinkedIn intended that Plaintiffs and Class members rely on its advertising metrics.

14   LinkedIn knew that these metrics were highly material to advertisers.

15            96.     Plaintiffs and Class members reasonably relied on LinkedIn’s representations about

16   its ad metrics when deciding whether they would purchase advertising from LinkedIn and how

17   much advertising to purchase from LinkedIn. As a result of LinkedIn’s misrepresentations,

18   Plaintiffs and Class members were harmed: Plaintiffs and Class members paid more for advertising

19   on LinkedIn than they otherwise would have paid.

20            97.     Plaintiffs seek an award of compensatory and punitive damages.            LinkedIn’s

21   conduct as previously described constitutes oppression, fraud, or malice, and was authorized or

22   ratified by LinkedIn’s officers.

23                                     THIRD CAUSE OF ACTION
                                         (On behalf of the class)
24                                   FRAUDULENT CONCEALMENT
25            98.     Plaintiffs re-allege and incorporate by reference herein all the allegations contained

26   above.

27            99.     LinkedIn has concealed from Plaintiffs and Class members that LinkedIn’s

28   advertising metrics are inflated and misleading, and conceals that it is inflated due to errors in its


                                        CLASS ACTION COMPLAINT
                                                   17
 1   video ad metrics, user interface appearances, as well as fake accounts and misclicks.

 2          100.    LinkedIn knew that its ad metrics were inflated and misleading, and it used these

 3   false metrics to conceal the fact that its advertising platform is of a lower quality than its metrics

 4   suggest.

 5          101.    LinkedIn has a duty to disclose to Plaintiffs and Class members that its ad metrics

 6   are inflated and misleading; that its platform includes numerous fake accounts; that bots and

 7   misclicks drive up the impression and click metrics communicated to advertisers; and that it has

 8   been calculating estimates and final advertising costs on the basis of these false metrics. LinkedIn

 9   had exclusive knowledge of these material facts and did not disclose them to advertisers.

10          102.    Because of LinkedIn’s omissions and concealment, Plaintiffs and Class members

11   did not know when they bid for LinkedIn advertisements that the ad metrics were inflated and

12   misleading; that fraudulent accounts and misclicks lower the quality of LinkedIn advertisements;

13   or that advertisers were systematically overpaying for LinkedIn advertisements.

14          103.    LinkedIn intentionally concealed that its metrics were inflated and misleading and

15   that fraudulent accounts and misclicks lowered the quality of LinkedIn ads with the intention of

16   defrauding Plaintiffs and Class members.

17          104.    Plaintiffs and Class members would have acted differently had they known that

18   LinkedIn’s metrics were inflated and misleading and that fraudulent accounts and misclicks count

19   as instances of user engagement that materially affect the price of advertising on LinkedIn.

20   Specifically, they would have paid less for LinkedIn advertisements.

21          105.    As a result of LinkedIn’s concealment and omissions described in this complaint,

22   Plaintiffs and Class members were harmed: Plaintiffs and Class members paid more for advertising

23   on LinkedIn than they otherwise would have.

24          106.    Plaintiffs seek an award of compensatory and punitive damages.             LinkedIn’s

25   conduct as previously described constitutes oppression, fraud, or malice, and was authorized or

26   ratified by LinkedIn’s officers.

27                         FOURTH CAUSE OF ACTION
                               (On behalf of the class)
28         BREACH OF IMPLIED DUTY TO PERFORM WITH REASONABLE CARE


                                        CLASS ACTION COMPLAINT
                                                   18
 1            107.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

 2   above.

 3            108.   Plaintiffs and Class members contracted with LinkedIn to provide them with video-

 4   advertising services and other advertising campaign services. They did so through one or more of

 5   LinkedIn’s advertising interfaces, where Class members can, among other things submit video

 6   advertisements, set a daily advertising budget that can be adjusted later, and set or adjust their target

 7   audiences.

 8            109.   Plaintiffs and Class members met all or substantially all of their contractual

 9   obligations, including submitting their advertising for LinkedIn’s approval and paying for

10   LinkedIn’s advertising services.

11            110.   LinkedIn has obligations to the Class based on LinkedIn’s course of dealing with

12   the class, industry practice, and from various web pages created by LinkedIn including the

13   “LinkedIn Ads Agreement” (https://www.linkedin.com/legal/sas-terms), LinkedIn’s “User

14   Agreement”      (https://www.linkedin.com/legal/user-agreement),        and    LinkedIn’s     “LinkedIn

15   Advertising Policies” (https://www.linkedin.com/legal/ads-policy), among others.

16            111.   One of LinkedIn’s obligations is to provide Plaintiffs and Class members with

17   accurate ad metrics. This obligation is implied by LinkedIn’s course of dealing with the Class,

18   industry practice, and LinkedIn’s agreement with advertisers.

19            112.   Under California law, LinkedIn was required to perform its contractual obligations

20   competently and with reasonable care. LinkedIn breached that duty by incorrectly measuring

21   viewer engagement with the advertising it placed for Plaintiffs and Class members; by including

22   inaccurate metrics in what it communicated to advertisers; and by systematically reporting

23   inaccurate advertising-performance metrics to Plaintiffs and Class members.

24            113.   Had LinkedIn used reasonable care, it would have calculated advertising metrics

25   correctly and it would not have used incorrect metrics for years.

26            114.   As a result of LinkedIn’s failure to provide its agreed advertising services

27   competently and using reasonable care, Plaintiffs and Class members paid an inflated price for

28   advertising and failed to receive the benefit of their bargain. They are entitled to damages in an


                                        CLASS ACTION COMPLAINT
                                                   19
 1   amount to be proven at trial.

 2                          FIFTH CAUSE OF ACTION
                               (On behalf of the class)
 3        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 4            115.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

 5   above.

 6            116.   Plaintiffs and Class members contracted with LinkedIn to provide them with

 7   advertising services.

 8            117.   These contracts were subject to implied covenants of good faith and fair dealing that

 9   all parties would act in good faith and with reasonable efforts to perform their contractual duties

10   (both explicit and fairly implied) and not to impair the rights of other parties to receive the rights,

11   benefits, and reasonable expectations under the contracts. These included the covenants that

12   LinkedIn would act fairly and in good faith in carrying out its contractual obligations to provide

13   Plaintiffs and Class members with accurate advertising metrics.

14            118.   LinkedIn breached these implied covenants of good faith and fair dealing by failing

15   to provide Plaintiffs and Class members with accurate advertising metrics. For example, instead

16   of implementing a reasonable process to ensure the accuracy of its video ad “views” and “view-

17   throughs” metrics, its “impressions” metrics, and its “cost-per-click” metrics, LinkedIn did not

18   implement a process to ensure the accuracy of the metrics that it communicated to advertisers.

19            119.   Plaintiffs and Class members met all or substantially all of their contractual

20   obligations, including submitting their advertisements for approval and paying for LinkedIn’s

21   advertising services.

22            120.   LinkedIn’s failure to act in good faith in providing accurate metrics denied Plaintiffs

23   and Class members the full benefit of their bargain. Plaintiffs and Class members received

24   advertising services that were less valuable than what they paid for and less valuable than their

25   reasonable expectations under their agreement with LinkedIn. Plaintiffs and Class members were

26   damaged by an amount at least equal to this overpayment.

27            121.   Accordingly, Plaintiffs have been injured as a result of LinkedIn’s breach of the

28   covenant of good faith and fair dealing and are entitled to damages and/or restitution in an amount


                                       CLASS ACTION COMPLAINT
                                                  20
 1   to be proven at trial.

 2                                          PRAYER FOR RELIEF

 3   WHEREFORE, Plaintiffs TopDevz and Noirefy, on behalf of themselves and the Class, seek the

 4   following relief:

 5       a. And order certifying this action as a class action under Fed. R. Civ. 23, defining the Class

 6           as requested herein, finding that Plaintiffs are proper representatives of the Class requested

 7           herein, and appointing Plaintiffs’ counsel as Class Counsel.

 8       b. Plaintiffs request injunctive relief. Awarding injunctive and other equitable relief as is

 9           necessary to protect the interests of the Class, including: (i) and order prohibiting LinkedIn

10           from engaging in the wrongful acts described herein; (ii) requiring LinkedIn to engage third-

11           party auditors to conduct audits and evaluations of LinkedIn’s ad metrics and ordering them

12           to promptly correct any problems or issues detected by these auditors, and (iii) requiring

13           LinkedIn to disclose any further inaccuracies with respect to its ad metrics in a timely and

14           accurate manner.

15       c. Plaintiffs also request damages, restitution, punitive damages, attorneys’ fees, statutory

16           costs, and such other relief as is just and proper. Plaintiffs seek attorneys’ fees under

17           California Code of Civil Procedure 1021.5.

18                                      DEMAND FOR JURY TRIAL

19           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand trial

20   by jury in this action of all issues so triable.

21      Dated: November 25, 2020                              Respectfully submitted,

22                                                            /s/ Warren Postman
23       Marquel Reddish (pro hac vice forthcoming)           Warren Postman (#330869)
24         mpr@kellerlenkner.com                                wdp@kellerlenkner.com
        KELLER LENKNER LLC                                    Jason Ethridge (pro hac vice forthcoming)
25      150 N. Riverside Plaza, Suite 4270                     jason.ethridge@kellerlenkner.com
        Chicago, IL 60606                                     KELLER LENKNER LLC
26      (312) 741-5220                                        1300 I Street, N.W., Suite 400E
                                                              Washington, DC 20005
27                                                            (202) 918-1123
28                                                            Attorneys for Plaintiffs


                                        CLASS ACTION COMPLAINT
                                                   21
